Name: Commission Regulation (EC) No 1567/98 of 20 July 1998 fixing, for the 1997/98 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector
 Type: Regulation
 Subject Matter: economic geography;  EU finance;  beverages and sugar;  agricultural policy;  prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 21. 7. 98L 203/12 COMMISSION REGULATION (EC) No 1567/98 of 20 July 1998 fixing, for the 1997/98 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and addi- tional levy in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (1), as last amended by Regulation (EC) No 59/97 (2), and in particular Article 1 (3) thereof, Whereas Article 1 (1) of Regulation (EEC) No 1713/93 specifies that the minimum sugarbeet prices referred to in Article 5 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (3), as last amended by Regulation (EC) No 1148/98 (4), and the production levy and additional levy referred to, respectively, in Articles 28 and 28a of that Regulation shall be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question; whereas that specific agricultural conversion rate must be fixed during the month following the end of the marketing year in question; Whereas the application of these provisions results in the fixing, for the 1997/98 marketing year, of the specific agricultural conversion rate for the conversion of minimum sugarbeet prices as well as the production levy and, where appropriate, additional levy into the various national currencies, as set out in the Annex to this Regu- lation, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used for conversion of the minimum sugarbeet prices referred to in Article 5 of Regulation (EEC) No 1785/81 and the production levy and, where appropriate, additional levy referred to, respectively, in Articles 28 and 28a of that Regulation, into each of the national currencies, shall be fixed, for the 1997/98 marketing year, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 21 July 1998. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 159, 1. 7. 1993, p. 94. (2) OJ L 14, 17. 1. 1997, p. 25. (3) OJ L 177, 1. 7. 1981, p. 4. (4) OJ L 159, 3. 6. 1998, p. 38. EN Official Journal of the European Communities21. 7. 98 L 203/13 ANNEX to the Commission Regulation of 20 July 1998 fixing, for the 1997/1998 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levies and the additional levy in the sugar sector Agricultural conversion rates ECU 1 = 40,9112 Belgian and Luxembourg francs 7,55003 Danish kroner 1,98185 German marks 322,674 Greek drachmas 167,415 Spanish pesetas 6,68473 French francs 0,775692 Irish pound 1 973,93 Italian lire 2,23232 Dutch guilders 13,9442 Austrian schillings 201,304 Portuguese escudos 6,02811 Finnish marks 8,77482 Swedish kroner 0,696270 Pound sterling